UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 Mogul Energy International, Inc. (Exact name of Registrant as specified in charter) Delaware 980461623 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification) 520 Pike Street, Suite 2210 Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (206) 357-4220 Consultant Agreement between Mogul Energy International, Inc. and Diarmuid P.
